NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                          JUN 20 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

AHMAD AMMAR,                                     No.    17-56782

                Plaintiff-Appellant,             D.C. No. 2:17-cv-00456-AB-AGR

 v.
                                                 MEMORANDUM*
LOS ANGELES CITY COLLEGE; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    Andre Birotte, Jr., District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Ahmad Ammar appeals pro se from the district court’s judgment dismissing

his antitrust and 42 U.S.C. § 1985 action alleging equal protection, due process,

and conspiracy claims. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a district court’s dismissal for failure to state a claim under Fed. R. Civ.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
P. 12(b)(6), Puri v. Khalsa, 844 F.3d 1152, 1157 (9th Cir. 2017), and we affirm.

      The district court properly dismissed Ammar’s claims against defendant Los

Angeles Community College District and his claims for damages against the

individual defendants in their official capacity because they were barred by the

Eleventh Amendment. See Mitchell v. L.A. Cmty. Coll. Dist., 861 F.2d 198, 201-

02 (9th Cir. 1988) (setting forth test for whether an entity is an agent of the state,

and stating that defendants sued in their official capacity are immune); see also

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (Eleventh

Amendment immunity applies to states and their agencies “regardless of the nature

of the relief sought”).

      To the extent that Ammar alleged claims for injunctive relief against the

individual defendants that are not barred by the Eleventh Amendment, the district

court properly dismissed the action because Ammar failed to allege facts sufficient

to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (a complaint must contain enough facts to state a claim for relief that is

plausible on its face).

      The district court did not abuse its discretion by denying Ammar leave to

amend because further amendment would not have cured his pleadings’

deficiencies. See Ventress v. Japan Airlines, 603 F.3d 676, 680 (9th Cir. 2010)

(standard of review); see also Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir.


                                           2                                     17-56782
2015) (dismissal without leave to amend is appropriate for a pro se litigant when it

is certain that the deficient pleadings cannot be cured by amendment).

      The district court did not abuse its discretion by denying Ammar’s motions

for appointment of counsel under Fed. R. Civ. P. 23(g) because Ammar failed to

demonstrate that the Rule 23 requirements were met. See Wal–Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011) (Rule 23 presents more than a mere pleading

standard); see also Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (a person

generally has no right to counsel in a civil action).

      The district court did not abuse its discretion by denying Ammar’s motion

for clarification and reconsideration because Ammar failed to demonstrate any

basis for relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d
1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration).

      We reject as unsupported by the record Ammar’s contention that the district

court was biased against him.

      AFFIRMED.




                                           3                                  17-56782